Case: 10-41293     Document: 00511586177         Page: 1     Date Filed: 08/29/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 29, 2011
                                     No. 10-41293
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

MARIO GARCIA-LOPEZ,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:10-CR-743-1


Before BARKSDALE, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
        Mario Garcia-Lopez appeals his 96-month, within-Guidelines sentence,
imposed following his guilty-plea conviction for illegal reentry into the United
States after an aggravated felony conviction, in violation of 8 U.S.C. § 1326(a)
and (b)(2). He contends his sentence is greater than necessary to satisfy the
sentencing goals of 18 U.S.C. § 3553(a) because it overemphasizes the
seriousness of his prior offenses and understates his family-related motives for
reentering the United States, his poverty, and his inability to speak English.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-41293   Document: 00511586177      Page: 2   Date Filed: 08/29/2011

                                  No. 10-41293

      Although Garcia requested to be sentenced at the low end of his advisory
Guidelines sentencing range, he did not object to the reasonableness of the
sentence imposed.     Accordingly, the district court’s sentencing decision is
reviewed only for plain error. See United States v. Peltier, 505 F.3d 389, 391-92
(5th Cir. 2007). For reversible plain error, Garcia must show a clear or obvious
error that affects his substantial rights. Puckett v. United States, 129 S. Ct.
1423, 1429 (2009). If he makes that showing, our court has discretion to correct
the error, but will generally do so only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. Id.
      Because the district court imposed a sentence within Garcia’s properly
calculated advisory Guidelines sentencing range, it is presumptively reasonable.
See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009), cert. denied, 130
S. Ct. 1930 (2010). “The presumption is rebutted only upon a showing that the
sentence does not account for a factor that should receive significant weight, it
gives significant weight to an irrelevant or improper factor, or it represents a
clear error of judgment in balancing sentencing factors.” Id. (citation omitted).
      Garcia does not contend that the district court improperly considered or
failed to consider any specific sentencing factor. Moreover, his assertions do not
establish that the district court committed any error of judgment in balancing
the sentencing factors. Consequently, he has not rebutted the presumption of
reasonableness attached to his within-Guidelines sentence, and, therefore, has
failed to show that the district court committed error, much less plain error, in
imposing his sentence. See, e.g., id.
      AFFIRMED.




                                        2